DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "each machining lathe scrap discharging machine" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim, as there is no previous recitation of a machining lathe scrap discharging machine. Clarification and correction is required.
Claim 1 also recites the limitation "temporary storage tank" in line 8. It is unclear what length of time would be considered temporary for the storage tank, and if or how the term 
Claim 3 recites the limitation "shark thorn conveyor" in line 2. This limitation is unclear, as the term "shark thorn conveyor" is not commonly known in the art. The lack of clarity may be due to a possible translation issue. Clarification and correction is required, though applicant is cautioned against the addition of new matter to the application.  
Claim 7 recites the limitation "temporary storage" in line 2. As noted above, it is unclear what length of time would constitute storage being temporary. Thus, the limitation is indefinite. Clarification and correction is required.
Claim 7 also recites the limitation "secondary magnetic separation" in line 3. This limitation is unclear because the recitation of a secondary magnetic separation implies a prior step of a primary magnetic separation. However, there is no prior recitation of a primary magnetic separation. Thus, it is unclear how a secondary magnetic separation occurs without a primary magnetic separation. Clarification and correction is required.
Claim 7 also recites the limitation "use" in line 4. This limitation is unclear, because the claim does not specify what is being used or how it is being used. Thus, the limitation is indefinite. Clarification and correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
s 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chao (English machine translation of CN 106017080 A) in view of Lin (English machine translation of CN 202097412 U), Kim (English machine translation of KR 101859632 B1), and Mills (Pneumatic Conveying Design Guide, pg 68-71).
Regarding claim 1, Chao teaches a double-smelting furnace system with an aluminum scrap furnace and reverberating furnace (Abstract). The double-smelting furnace system comprises a storage box for aluminum scraps located underground ([0029]), where the aluminum scrap is conveyed into a centrifugal separator through a first lifting mechanism ([0009]). This reads on an aluminum scrap conveying device indicating that a trench is arranged around a machining area and that the aluminum scrap conveying device is arranged in the trench. The storage bin is connected to the first lifting mechanism (8-9, see Figure 1; [0029]), which reads on a temporary storage tanks being arranged at the tail end of the aluminum scrap conveying device and a discharge port of the temporary storage tank being correspondingly connected to a feed port at the lower end of the first scrap hoist.
	Chao further teaches that the double-smelting furnace system comprises an aluminum scrap crusher ([0035]), a rotary dryer ([0010], reads on a spin dryer), the first lifting mechanism ([0029], reads on a first scrap hoist), a second lifting mechanism ([0030], reads on a second scrap hoist), and a magnetic separation hopper ([0010]). The first lifting mechanism is connected to the magnetic separation hopper through the centrifugal separator, aluminum crumb separator, and rotary dryer ([0033]; see Figure 2), which reads on a discharge port at the upper end of the first scrap hoist being correspondingly connected to a feed port of the primary coarse magnetic separator.

However, Chao does not teach an on-line aluminum scrap remelting device, comprising an aluminum scrap conveying device, a primary aluminum scrap purification device, a remote aluminum scrap transport device, an ultimate aluminum scrap purification device, and a feed remelting device, where
each machining lathe scrap discharging machine is directly connected to the aluminum scrap conveying device;
a discharge port of the primary coarse magnetic separator is connected to a feed port of the aluminum scrap crusher, the first scrap hoist is arranged between the temporary storage tank and the aluminum scrap crushing device, the second scrap hoist is arranged between the aluminum scrap crushing device and the spin dryer, a discharge port of the aluminum scrap crusher is correspondingly connected to the feed port at the lower end of the second scrap hoist, and the discharge port at the upper end of the second scrap hoist is correspondingly connected to a feed port of the spin dryer;
the remote aluminum scrap transport device comprises a pneumatic mechanism and a transport pipe, wherein the pneumatic mechanism adopts a venturi structure and comprises a blower, an air supply pipe, a discharge pipe and a vacuum chamber; and
the ultimate aluminum scrap purification device comprises a secondary magnetic separator and a rotary kiln, a feed port of the secondary magnetic separator is connected to a 
Lin teaches a receiving conveying device for a numerical control lathe, which is capable of automatically separating parts machined by the lathe and its cuttings (Abstract). Lin further teaches a receiving hopper change positions via a rotating shaft and arm, which deposits lathe machined parts onto a conveyor belt and transports them to a receiving chute ([0018]; 2-6, see Figures 1-2). While this takes place, the cutting waste falls into a cutting waste box located below the lathe ([0018]). This reads on each machining lathe scrap discharging machine being directly connected to the aluminum scrap conveying device.
Chao and Lin are analogous because both are directed to apparatuses for conveying and processing metal scrap. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined and connected the machining lathe scrap discharging machine taught in Lin to the storage bin and first lifting mechanism (the aluminum scrap conveying device) taught in Chao. Lin teaches that its apparatus is able to more effectively separate parts and cutting produced by the numerical control lathe, which reduces production costs and improves working efficiency ([0018]).
Kim teaches an apparatus for recycling waste aluminum including aluminum scrap (Abstract), which involves conveying waste aluminum through magnetic separators to separate the metals in the waste aluminum ([0014]). 
Chao and Kim are analogous because both are directed to apparatuses for transporting aluminum scrap that is crushed, magnetically separated, and dried. 
Kim further teaches that after the waste aluminum enters a first magnetic force sorter ([0024]), it is conveyed to an aluminum crusher ([0025]-[0026]; 10, C2, and 30, see Figure 1), which reads on a discharge port of the primary coarse magnetic separator being connected to a feed port of the aluminum crusher. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have connected the discharge port of the magnetic sorting hopper in Chao to a feed port of an aluminum crusher, as taught by Kim. Kim teaches that the first magnetic separator allows the waste aluminum to be separated from metals and nonmetals before being crushed ([0026]). 
The aluminum crusher taught in Kim is subsequently connected via another conveyor to a storage hopper configured to store and discharge waste aluminum ([0026]-[0029]; 30, C4, 40, and 50, see Figure 1), which reads on the first scrap hoist being arranged between the temporary storage tank and the aluminum scrap crushing device. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have arranged the first lifting mechanism of Chao between the storage bin of Chao and an aluminum crusher, as taught by Kim. Kim teaches that a conveyor allows the waste aluminum to be continuously transferred between the storage hopper and aluminum ([0026]-[0029]). Given this, the arrangement of the first scrap hoist between the temporary storage tank and the aluminum scrap crushing device to make the process of transporting aluminum scrap continuous would be obvious in view of Kim (see MPEP 2144.04 V(E)).
The storage hopper taught in Kim then deposits the waste aluminum into an aluminum pyrolyzer ([0029], reads on a spin dryer), which performs a multi-stage drying and carbonization process on the waste aluminum ([0031]). Since the crushed waste aluminum is transported through a conveyor to reach the aluminum pyrolyzer, this reads on the second scrap hoist being arranged between the aluminum scrap crushing device and the spin dryer (conveyor C4 can be interchangeably viewed as a first or second scrap hoist depending on the perceived starting point in the apparatus). 
Likewise, the aluminum crusher 30 deposits the waste aluminum as the lower end of conveyor C4 ([0026]-[0027]; see Figure 1), which reads on a discharge port of the aluminum scrap crusher being correspondingly connected to the feed port at the lower end of the second scrap hoist.
The upper end of conveyor C4 is connected to aluminum pyrolyzer 60 through the second magnetic separator 40 and storage 50 (see Figure 1), which reads on and the discharge port at the upper end of the second scrap hoist being correspondingly connected to a feed port of the spin dryer. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to arrange a conveyor between the rotary dryer and aluminum crusher of Chao, connect the discharge port of the aluminum crusher to the feed port of the conveyor of Chao, and connected the discharge port of the conveyor to a feed port of the rotary dryer of Chao, as taught by Kim. Kim teaches that the conveyors allow for the continuous transport of waste aluminum from the aluminum crusher to the aluminum pyrolyzer ([0027]-[0030]). Thus, the claimed limitations to make the process of transporting aluminum scrap between the rotary dryer and aluminum continuous are obvious in view of Kim, as previously shown (see MPEP 2144.04 V(E)).
Mills teaches various systems, designs, and operations for pneumatic conveyance. Mills teaches a commercial type of venturi feeder (Section 3.4, pg. 69-71; Figure 3.17), which comprises a pneumatic mechanism and transport pipe. The venturi feeder further comprises an air supply pipe and a discharge pipe where air and material exit (the venturi feeder also requires a blower to provide the air supply, which forms a vacuum chamber at the nozzle region where air exits at a decreased pressure). 
Mills and Chao are analogous because both are directed to the transporting and processing of materials, including metals. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added a venturi feeder as taught in Mills to the apparatus of modified Chao. Mills teaches that venturi feeders to an extent alleviate air leakage problems compared to positive pressure feeding systems, while also reducing wear problems as they contain no moving parts (Section 3.4; pg. 69). Additionally, Mills further teaches that venturi feeders can be relatively cheap and occupy little space, allowing them to be fitted into existing plants with few modifications (Section 3.4.1; pg. 70).
Kim further teaches the aluminum crusher being configured to transport waste aluminum ([0026]), travelling via conveyor C4 to the second magnetic separator ([0027]) and eventually an aluminum pyrolyzer ([0028]-[0031]). The aluminum pyrolyzer of Kim reads on a rotary kiln, as it contains cylinders which rotate to move the waste aluminum throughout the pyrolyzer in a multi-stage drying and carbonization process ([0015]). Thus, Kim reads on the claimed ultimate aluminum scrap purification device comprising a secondary magnetic separator and a rotary kiln, a feed port of the secondary magnetic separator being connected to a discharge port of the transport pipe of the remote aluminum scrap transport device (Kim as combined with Chao and Lin), and a discharge port of the secondary magnetic separator being connected to a feed port of the rotary kiln.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added a secondary magnetic separator as taught in Kim to the apparatus of modified Chao, wherein a feed port of the secondary magnetic separator is connected to the discharge port of the venturi feeder in modified Chao and a discharge port of the secondary magnetic separator is connected to the feed port of the aluminum chip furnace of modified Chao. Kim teaches that the secondary magnetic separator separates magnetic material from the waste aluminum after the crushing process ([0027]). Additionally, Kim teaches a storage hopper being arranged between the secondary magnetic separator and rotary kiln to facilitate the continuous transport of aluminum scrap. Thus, the above limitations to make the process of transporting aluminum scrap between the secondary magnetic separator and rotary kiln continuous is obvious in view of Kim, as previously shown (see MPEP 2144.04 V(E)).
Regarding claim 2, modified Chao teaches all of the limitations of claim 1, as set forth above. However, modified Chao does not teach that the aluminum scrap conveying device is a screw conveyor. Mills teaches a screw feeder for transporting a material feed (Section 3.3; pg. 68-69), which can be used alongside a venturi feeder (Section 3.4.2; pg. 71).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added a screw feeder as taught in Mills to convey aluminum scrap to the apparatus of modified Chao. Mills teaches that there is an approximately linear relationship between screw speed and material feed rate, meaning the discharge rate of material can be effectively controlled (pg. 69). 
Regarding claim 3, as previously stated it is unclear what the limitation “shark thorn conveyor” encompasses (see 35 U.S.C. 112 rejection above). As can best be understood, a reasonable interpretation of a shark thorn conveyer would encompass any type of belt conveyor and will be interpreted as such herein. Thus, modified Chao teaches all of the limitations of claim 1, as set forth above, but does not teach that the aluminum scrap conveying device is a shark thorn conveyor. Mills teaches feeding a venturi feeder with a belt feeder (Section 3.4.2, pg. 71; Figure 3.12(a)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added a belt feeder as taught in Mills to convey aluminum scrap in the apparatus of modified Chao. Mills teaches that using a belt feeder to supply material to a venturi feeder allows for a continuous flow of materials, which can prevent a blockage from occurring (pg. 71).
Regarding claim 4, modified Chao teaches all of the limitations of claim 1, as set forth above, as well as a first lifting mechanism arranged between a storage tank and a centrifugal separator ([0029]; see Figure 1), which reads on a third scrap hoist arranged between the aluminum scrap conveying device and the temporary storage tank.
Regarding claim 5, modified Chao teaches all of the limitations of claim 1, as set forth above. Modified Chao, which incorporates the venturi feeder as disclosed in Mills, also teaches that a blower outlet of the remote aluminum scrap transport device is necessarily connected with the air supply pipe (Section 3.4.1; pg. 70) and radius of an end of the air supply pipe is reduced to form a nozzle (see Figure 3.17), the vacuum chamber is arranged at the junction of the air supply pipe, a discharge pipe and the transport pipe (vacuum chamber forms in the venturi feeder shown in Figure 3.17, as set forth above), the axes of the starting ends of the air supply pipe and the transport pipe coincide (see Figure 3.17), and the nozzle at the tail end of the air supply pipe is located at the bottom of a discharge port of the discharge pipe in the vacuum chamber (see Figure 3.17).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chao, Lin, Kim, and Mills as applied to claim 1 above, and further in view of Poorman et al. (US 9145596 B1).
Regarding claim 6, modified Chao teaches all the limitations of claim 1 as set forth above. However, modified Chao does not teach that in in the feed remelting device, a vortex well is arranged on one side of the smelting furnace, and the end of the feed mechanism and the vortex well are correspondingly arranged. 
Poorman teaches a system for melting metal chips (Abstract) which comprises furnace charge conveyors (Column 4, lines 9-12), a magnetic separator (Column 5, lines 30-32), and a jacketed hot screw conveyor for drying (Column 8, lines 3-6). After drying, the metal chips are delivered to a vortex well connected to a melt furnace (Column 8, lines 3-6; see Figure 1), which reads on a vortex well arranged on one side of the smelting furnace, where the end of the feed mechanism and the vortex well are correspondingly arranged.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have connected the vortex well as taught in Poorman to serve as the reverberating furnace of modified Chao. Poorman teaches that a vortex well is an exemplary configuration of the system for introducing metal chips to the melting furnace (Column 7, lines 1-7). Thus, the claimed limitations to continuously transport aluminum scrap to a melt furnace are obvious in view of Poorman, as previously shown (see MPEP 2144.04 V(E)).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Kim, Ding (English machine translation of CN 105057081 A), and Das et al. (US 20180274072 A1).
Regarding claim 7, Chao teaches a double-smelting furnace system with an aluminum scrap furnace and reverberating furnace (Abstract) where aluminum scraps are stored in a storage tank below ground ([0029]), transported by pit or spiral ([0015], which makes the storage tank temporary), crushed ([0035]), dried with a rotary dryer ([0010], reads on both spin-drying and drying), transported with multiple lifting mechanisms ([0026]), magnetically separated ([0030]), and melted in an aluminum chip furnace ([0034]). The process taught by Chao uses aluminum scraps to achieve high quality aluminum ([0017]), which reads on use. However, Chao does not teach a process comprising secondary magnetic separation, weighing, and tempering. 
Kim teaches a second magnetic separator for separating magnetic metals from aluminum waste ([0014]), which reads on secondary magnetic separation.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added the secondary magnetic separation taught in Kim to the process of Chao. Kim teaches that the secondary magnetic separator separates magnetic material from the waste aluminum after the crushing process ([0027]).
Ding teaches an intelligent high-power waste-steel crushing system (Abstract), which can be used for scrapped motor vehicles, scrapped machine tools, and scrap steel ([0002]). These applications can yield non-ferrous metal fragments ([0049]), which includes aluminum. Ding further teaches the crushing system comprising an automatic scrap feeding device which includes a scrap automatic weighing machine ([0010]).
Chao and Ding are analogous because both are directed to processing scrap metals through crushers and magnetic separators.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added a weighing machine as taught in Ding to the process of Chao. Ding teaches that the automatic weighing machine allows for the collection of data ([0010]), which can then be used to adjust the working condition parameters of the overall scrap crushing process ([0027]).
Das teaches a process for casting recycled aluminum scrap to produce a metal coil with desirable metallurgical and mechanical properties (Abstract). Das further teaches melting the scrap ([0125]) and subsequently hot-rolling the intermediate metal product to achieve a temper ([0130]), which reads on tempering.
Chao and Das are analogous because both are directed to melting recycled aluminum scrap for reuse. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added a tempering step as taught in Das to the process of Chao. Das teaches that tempering the metal product through various methods such as hot rolling can produce a metal coil with desirable mechanical properties ([0068]) including high strength and formability (Abstract).




Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H LEUNG whose telephone number is (408)918-7654.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 9:00-6:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH D HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        


/P.H.L./Examiner, Art Unit 1733                                                                                                                                                                                                        February 4, 2021